     Case 1:20-cv-00705-AWI-BAM Document 11 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EDJUAN C. SCOTT,                                    Case No. 1:20-cv-00705-AWI-BAM (PC)
12                        Plaintiff,                      ORDER DISMISSING ACTION WITHOUT
                                                          PREJUDICE FOR FAILURE TO PAY FILING
13             v.                                         FEE AND FAILURE TO OBEY COURT
                                                          ORDER
14    VALLADALIO, et al.,
                                                          (ECF No. 10)
15                        Defendants.
16

17           Plaintiff Edjuan C. Scott (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19           On May 27, 2020, the assigned Magistrate Judge issued findings and recommendations

20   recommending that Plaintiff’s application to proceed in forma pauperis be denied and that he be

21   required to pay the $400.00 filing fee in full to proceed with this action. (ECF No. 7.) Plaintiff

22   filed a renewed motion to proceed in forma pauperis on May 27, 2020, (ECF No. 8), and

23   objections to the findings and recommendations on June 4, 2020, (ECF No. 9).

24           On October 8, 2020, the undersigned issued an order adopting the findings and

25   recommendations in full and ordering Plaintiff to pay the $400.00 filing fee in full within twenty-

26   one (21) days to proceed with this action. (ECF No. 10). Plaintiff was warned that if he failed to

27   pay the filing fee within the specified time, the action would be dismissed without further notice.

28   (Id. at 2.)
                                                         1
     Case 1:20-cv-00705-AWI-BAM Document 11 Filed 12/04/20 Page 2 of 2


 1           The deadline to pay the filing fee has expired, and Plaintiff has failed to pay the filing fee

 2   or otherwise communicate with the Court. Because Plaintiff has failed to obey the Court’s order

 3   and pay the appropriate filing fee, this case cannot proceed. This matter will be dismissed. See

 4   Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992).

 5

 6                                                  ORDER

 7           Accordingly, IT IS HEREBY ORDERED that this action is dismissed, without prejudice,

 8   for Plaintiff’s failure to comply with the Court’s order of October 8, 2020, (ECF No. 10), and his

 9   failure to pay the filing fee.

10
     IT IS SO ORDERED.
11

12   Dated: December 3, 2020
                                                   SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
